1
.I


                     ARMED SERVICES BOARD OF CONTRACT APPEALS

     Appeals of --                                 )
                                                   )
     KOO Construction, Inc.                        )      ASBCA Nos. 61389, 61487
                                                   )
     Under Contract No. N62473-09-D-1655           )

     APPEARANCES FOR THE APPELLANT:                       Herman M. Braude, Esq.
                                                          Edward D. Manchester, Esq.
                                                           Braude Law Group, P.C.
                                                           Rockville, MD

     APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                           Navy Chief Trial Attorney
                                                          Robyn L. Hamady, Esq.
                                                           Trial Attorney

                     OPINION BY ADMINISTRATIVE JUDGE MCNULTY

            It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
     parties' stipulation and agreement, that the appeals are sustained. In the nature of a
     consent judgment, the Board makes a monetary award to appellant in the amount of
     $999,000. This amount is inclusive of interest. No further interest shall be paid.

            Dated: September 20, 2018



                                                       Administrative Judge
                                                       Armed Services Board
                                                       of Contract Appeals

      I concur                                         I concur




     RICHARD SHACKLEFORD                               J. REID PROUTY
     Administrative Judge                              Administrative Judge
     Acting Chairman                                   Vice Chairman
     Armed Services Board                              Armed Services Board
     of Contract Appeals                               of Contract Appeals
     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61389, 61487, Appeals of
KOO Construction, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                         2